Citation Nr: 0426996	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-26 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	Steven J. Zipperman, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from September 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action by the RO 
that found that new and material evidence had not been 
submitted to reopen a claim for service connection for a low 
back disability previously denied by the Board in February 
1968.  In August 2004 the veteran appeared and gave testimony 
at an RO hearing before the undersigned.  A transcript of 
this hearing is of record.  

In August 2004, the Board also granted the veteran's motion 
to advance his case on its docket.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
back disability in a February 1968 decision.

2.  The evidence submitted since the last final decision in 
February 1968 that denied service connection for a low back 
disability, raises a reasonable probability of substantiating 
the claim.  

3.  It is at least as likely as not that the veteran's 
current spondylolisthesis at L5-S1 had its onset during 
service.  


CONCLUSIONS OF LAW

1.  The additional evidence received since the February 1968 
Board decision that denied service connection for a low back 
disorder, is new and material; and the claim for service 
connection for this disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a); 20.1100 
(2003).  

2.  The veteran's spondylolisthesis at L5-S1 was incurred 
during wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(d) (2003)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2004).  It includes new 
notification provisions.  38 U.S.C.A. § 5103(a) (West 2002).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in 
regard to the veteran's current claims, further assistance is 
unnecessary to aid the appellant in regard to this matter.  

Factual Background

The evidence that was of record at the time of the last final 
denial of the claim, namely the Board's February 1968 
decision, may be briefly summarized.  The veteran's service 
medical records from his period of active service, including 
his August 1946 examination prior to discharge, contain no 
complaints or diagnosis indicative of a back disorder.  In 
October 1946 the veteran was seen with complaints of left leg 
pain without a history of injury.  On the veteran's 
examination prior to service discharge, no pertinent 
abnormalities were reported.  

An X-ray of the lumbosacral spine performed in November 1966 
revealed spondylolisthesis of l5 and S1.  After a VA 
examination in July 1967 the diagnosis was spondylolisthesis 
L5-S1.  

The evidence associated with the record subsequent to the 
Board's February 1968 decision denying service connection for 
a back disability includes numerous medical articles and 
medical statements indicating that leg pain can be a symptom 
of low back pathology.  

The record contains a statement from a person who worked with 
the veteran in the 1940s and 1950s.  The writer stated that 
the veteran had problems with his back and leg at that time.  

A private X-ray in June 1956 showed a Grade I 
spondylolisthesis of L5 and a spina bifida of S1 with a bare 
dura.  Subsequent private X-rays showed similar findings.  

VA and private clinical records reflect treatment since 2000s 
for low back pain.  

After a VA orthopedic examination and review of the medical 
records conducted by a private physician in June 2003, the 
diagnosis was osteoarthritis of the lumbar spine.  The 
physician opined that it was unlikely that the veteran's leg 
pain symptoms in service were related to his current back 
condition.  

After a July 2004 examination and review of the medical 
records a private neurologist opined that the veteran's left 
lower extremity pain noted in service was related to the 
veteran's handling of artillery shells in October 1946, and 
that this episode triggered low back pain that had persisted 
from 1947 to the present.  

During an August 2004 hearing before the undersigned the 
veteran testified that he developed pain in his left leg 
after he loaded artillery shells off of a truck in October 
1946.  He said that he developed pain in the low back shortly 
thereafter.  

New and Material Evidence

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 20.1100.  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material".  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2003).  

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for a disability initially 
diagnosed after service may be service connected if all the 
evidence demonstrates that it had its onset during service.  
38 C.F.R. § 3.303(d) (2003).  

The basis for the 1968 Board denial of service connection for 
the veteran's low back disability was, essentially, that no 
low back disability was demonstrated during service or for 
many years thereafter.  

The evidence submitted subsequent to this 1968 Board denial 
includes a medical opinion linking the documented leg pain in 
service to a current back disability.  This evidence is new 
since it was not previously of record and is not cumulative.  
It is raises a reasonable possibility of substantiating the 
claim, because it furnishes for the first time all of the 
elements needed for a grant of service connection. 
Accordingly, the Board finds that new and material evidence 
has been received sufficient to reopen the claim of 
entitlement to service connection for a low back disability.  

Merits

The July 2004 private physician's statement provides a nexus 
between the veteran's in-service symptoms of left leg pain 
and his currently diagnosed low back disability.  It is 
buttressed by the opinions of other medical professionals who 
reported that leg pain could be a presenting symptom of a 
back disability.  While there is an earlier statement from a 
physician finding no such relationship, the Board believes 
that the evidence is in equipoise on this point.  Under such 
circumstances the evidence raises a reasonable doubt as to 
whether the veteran's low back disability had its onset 
during service.  Since the Board must resolve such reasonable 
doubt in the veteran's favor, service connection for the 
veteran's low back disorder is warranted.  








							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for a back disorder is granted.  

Service connection for a low back disorder, namely 
spondylolisthesis at L5-S1, is granted.  




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



